DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, Figs. 1-3 and 5-6, in the reply filed on 02/23/2022 is acknowledged.  The traversal is on the ground(s) that “Claim 11 is generic to both identified Species because it recites neither the transfer chamber and coating chamber identified as part of Species I nor the transport device comprising multiple transport rollers identified as part of Species II. Thus, both identified Species fall within the scope of claim 11, and the method claimed in claim 11 is for operating/adjusting what has been identified as Species I (vacuum arrangement 100a) and II (vacuum arrangement 400). See As-Filed Specification at 24:13-15 (“Figure 5 illustrates a method 500 according to various embodiments in a schematic flow diagram, for example for operating the vacuum arrangement 100a [identified Species I] or 400 [identified Species II].”); As-Filed Specification at 25:26-28 (“Figure 6 illustrates a method 600 according to various embodiments in a schematic flow diagram, for example for the adjustment of the vacuum arrangement 100a [identified Species I] or 400 [identified Species II].”). Accordingly, claim 11 is generic to the identified Species.”.  This is found persuasive.  Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species II, Figs. 4-6, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites the limitation “a second dehydration chamber” in lines 2-3.  It is suggested to amend it to --- the second dehydration chamber ---.
Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “first heating device” and “second heating device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use generic placeholders “device” coupled with functional language “heating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Device appears to be a substitute for the term means.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The first heating device and second heating device have been interpreted to be resistive thermal radiation source. (Page 21, lines 30-32 of the Specification)  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iijima et al. (US 2011/0143033; hereinafter Iijima)

    PNG
    media_image1.png
    346
    632
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    174
    392
    media_image2.png
    Greyscale


Regarding claim 1, Iijima shows vacuum arrangement (10, fig. 1), comprising: 
a first dehydration chamber (12, fig. 1) and a second dehydration chamber (13, fig. 1), which are gas-separated from one another (by item 53, fig. 1); 
a substrate transfer chamber (15, 11, fig. 1) for changing clocked substrate (18, fig. 2) (Specification of the instant application recites “The substrate transfer chamber 102 may be configured for changing clocked (e.g. cyclic, discrete, non-continuous) substrate transport into continuous substrate transport (also referred to as transport type change) towards the at least one coating chamber.”, page 12, lines 24-28, UNDERLINE emphasis added) transport into continuous substrate transport towards the second dehydration chamber (13, fig. 1); 
a first high-vacuum pump (62, fig. 1) of gas-transfer type (turbomolecular pump, [0083], Table 1) (Specification of the instant application recites “Typical representatives of the gas-transfer type are for example diaphragm pumps, reciprocating-piston vacuum pumps, rotary slide pumps, shut-off slide vacuum pumps, rolling-piston pumps, screw-type vacuum pumps, molecular pumps, turbomolecular pumps or liquid jet pumps.”, page 7, lines 19-24, UNDERLINE emphasis added) for evacuating the first dehydration chamber (12, fig. 1); and 
a second high-vacuum pump (63, fig. 1) of gas-binding type (cold trap, [0085], Table 1) (Specification of the instant application recites “At least the vacuum pump arrangement 202 (also referred to as third vacuum pump arrangement 202) coupled to the second dehydration chamber 106 may have one or more than one high-vacuum pump 242 of gas-binding type (also referred to as gas-binding pump arrangement 242), for example one or more than one cold trap (for example Meissner trap).”, page 12, lines 5-10, UNDERLINE emphasis added) for evacuating the second dehydration chamber (13, fig. 1); 
wherein the first dehydration chamber (12, fig. 1) is, with respect to the substrate transport, arranged between the second dehydration chamber (13, fig. 1) and the substrate transfer chamber (15, 11, fig. 1).

Regarding claim 2, Iijima shows wherein the first dehydration chamber (12, fig. 1) and a (the) second dehydration chamber (13, fig. 1) are gas-separated from one another by means of a substrate transfer gap (gap where item 53 disposed inside, fig. 1).

Regarding claim 4, Iijima shows wherein the first high-vacuum pump (62, fig. 1) has a turbomolecular pump (turbomolecular pump, [0083], Table 1); and/or 
wherein the second high-vacuum pump (63, fig. 1) has a cold trap (cold trap, [0085], Table 1).

Regarding claim 11, Iijima shows method, comprising: 
transportation (by item 5, figs. 1, 2) of at least one substrate (18, fig. 1) from a first dehydration region (12, fig. 1) into a second dehydration region (13, fig. 1), which are gas-separated from one another (by item 53, fig. 1); 
dehydration (by item 32, fig. 1) of the substrate (18, fig. 1) in the first dehydration region (12, fig. 1) at a first pressure (first pressure generated by item 62, fig. 1) (1 to 10 Pa, [0084], Table 1) and in the second dehydration region (13, fig. 1) at a second pressure (second pressure generated by item 63, fig. 1) (10-3 Pa, [0085], Table 1); 
wherein the first pressure (first pressure generated by item 62, fig. 1) (1 to 10 Pa, [0084], Table 1) is higher than the second pressure (second pressure generated by item 63, fig. 1) (10-3 Pa, [0085], Table 1) and is provided by means of gas-transfer vacuum pumping (turbomolecular pump, [0083], Table 1) (Specification of the instant application recites “Typical representatives of the gas-transfer type are for example diaphragm pumps, reciprocating-piston vacuum pumps, rotary slide pumps, shut-off slide vacuum pumps, rolling-piston pumps, screw-type vacuum pumps, molecular pumps, turbomolecular pumps or liquid jet pumps.”, page 7, lines 19-24, UNDERLINE emphasis added); and 
wherein the second pressure (second pressure generated by item 63, fig. 1) (10-3 Pa, [0085], Table 1) is provided by means of gas-binding vacuum pumping (63, cold trap, [0085], Table 1) (Specification of the instant application recites “At least the vacuum pump arrangement 202 (also referred to as third vacuum pump arrangement 202) coupled to the second dehydration chamber 106 may have one or more than one high-vacuum pump 242 of gas-binding type (also referred to as gas-binding pump arrangement 242), for example one or more than one cold trap (for example Meissner trap).”, page 12, lines 5-10, UNDERLINE emphasis added).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Iijima as applied to claim 2 above, and in view of Hayashi et al. (US 6,365,531; hereinafter Hayashi)

    PNG
    media_image3.png
    423
    727
    media_image3.png
    Greyscale


Regarding claim 3, Iijima discloses the limitations of vacuum arrangement according to claim 2 above, but does not disclose wherein the substrate transfer gap has a smallest extent of less than 10 cm.
Hayashi teaches a substrate transfer gap (Hayashi, 135b, fig. 5) has a smallest extent of less than 10 cm (Hayashi’s fig. 5 appears to suggest the opening or gap being approximately less than 10 cm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum arrangement of Iijima with the substrate transfer gap has a smallest extent of less than 10 cm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the vacuum arrangement of Iijima would not operate differently with the claimed gap and since the substrate transfer gap is intended for transporting or transferring the substrate from one chamber to another chamber, the vacuum arrangement would function appropriately having the claimed gap.  Further, applicant places no criticality on the range claimed, indicating simply that the substrate transfer gap “may” be within the claimed ranges (page 10, lines 16-30 of Specification of the instant application).

Claim 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima as applied to claim 1 above, and in view of Saito et al. (US 5,314,541; hereinafter Saito)

    PNG
    media_image4.png
    783
    511
    media_image4.png
    Greyscale

Regarding claims 5-8, Iijima discloses the limitations of vacuum arrangement according to claim 1 above, but does not disclose furthermore comprising: a shield which is arranged in the second dehydration chamber between the second high-vacuum pump and a substrate transport region of the second dehydration chamber; (Application claim 5)
wherein the shield has at least one opening which exposes the second high-vacuum pump with respect to substrate transport region and/or connects the second high-vacuum pump in fluid-conducting fashion to the substrate transport region; (Application claim 6)
wherein the shield has a flat main body which is extended through by the at least one opening; (Application claim 7) and 
wherein the shield has at least one regulator element which at least partially covers the at least one opening. (Application claim 8)
Saito teaches a shield (Saito, 12, fig. 3) which is arranged in the second dehydration chamber (Saito, 10, fig. 3) between the second high-vacuum pump (Saito, 28, fig. 3) and a substrate transport region (Saito, 21, fig. 3) of the second dehydration chamber (Saito, 10, fig. 3); (Application claim 5)
wherein the shield (Saito, 12, fig. 3) has at least one opening (Saito, as shown in ANNOTATED fig. 3) which exposes the second high-vacuum pump (Saito, 28, fig. 3) with respect to substrate transport region (Saito, 21, fig. 3) and/or connects the second high-vacuum pump (Saito, 28, fig. 3) in fluid-conducting fashion to the substrate transport region (Saito, 21, fig. 3); (Application claim 6)
wherein the shield (Saito, 12, fig. 3) has a flat main body (Saito, as shown in fig. 3) which is extended through by the at least one opening (Saito, as shown in ANNOTATED fig. 3); (Application claim 7) and 
wherein the shield (Saito, 12, fig. 3) has at least one regulator element (Saito, 25, fig. 3) which at least partially covers the at least one opening (Saito, as shown in ANNOTATED fig. 3). (Application claim 8)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to incorporate the shield which is arranged in the second dehydration chamber between the second high-vacuum pump and a substrate transport region of the second dehydration chamber; (Application claim 5) wherein the shield has at least one opening which exposes the second high-vacuum pump with respect to substrate transport region and/or connects the second high-vacuum pump in fluid-conducting fashion to the substrate transport region; (Application claim 6) wherein the shield has a flat main body which is extended through by the at least one opening; (Application claim 7) and wherein the shield has at least one regulator element which at least partially covers the at least one opening (Application claim 8), as taught by Saito, into the vacuum arrangement of Iijima with for effectively controlling the moist air or gas exhausting from the chamber by utilizing the regulator element while protecting the internal components inside the chamber from exposing to moist air or gas which would result in effectively controlling the pressure and/or temperature inside the chamber and thus a high quality product is produced.  Thus, the vacuum arrangement operates more efficiently and thus benefits the consumer.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iijima as applied to claim 1 above, and in view of Iwasaki et al. (US 5,174,881; hereinafter Iwasaki)

    PNG
    media_image5.png
    452
    466
    media_image5.png
    Greyscale


Regarding claim 9, Iijima discloses further comprising: a first heating device (32, fig. 1) which is arranged in the first dehydration chamber (12, fig. 1); and/or 
a second heating device (33, fig. 1), which is arranged in the second dehydration chamber (13, fig. 1).
However, Iijima does not discloses a first heating device and a second heating device are resistive thermal radiation source.
Iwasaki teaches a first heating device (Iwasaki, 5, fig. 9) and a second heating device (Iwasaki, 5’, fig. 9) are resistive thermal radiation source (Iwasaki, 5a, 5a’, fig. 9).
It is noted that there are a limited number of choices available to a person of ordinary skill in the art for providing a heating device type. In this regard, it is noted that Iwasaki teaches the first heating device and the second heating device being resistive thermal radiation source.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claim invention to try the heating device of Iwasaki to the vacuum arrangement of Iijima, since this is simply another heating device type for heating the substrate. 
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Therefore, it would have been obvious to try the heating device of Iwasaki to the vacuum arrangement of Iijima, since this is simply another heating device type for heating the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141. The examiner can normally be reached Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762